Citation Nr: 1219160	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  03-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome, claimed as due to exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to September 1990 and had service thereafter in the U.S. Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 decision rendered by the above Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2005, the Veteran and his spouse testified during a hearing held at the RO before the undersigned.  A transcript of the proceeding is of record.  

In November 2005, the Board remanded this matter for additional development.  In 2009, following substantial completion of the requested development, the matter was returned to the Board.  Thereafter, the Board requested an independent medical examination opinion.  38 C.F.R. § 20.901(d).  

The matter was remanded by the Board in April 2010 in order to have the RO consider the Veteran's Social Security disability determination records prior to the Board's review of such evidence.  See Disabled American Veterans (DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003) (discussing the right to initial consideration of evidence by the agency of original jurisdiction). 

In August 2010, the Veteran submitted additional evidence accompanied by a waiver of initial RO review of such.  

In September 2010, the Board denied the Veteran's claim, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).   

In October 2011, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's decision denying the Veteran's claim be vacated and remanded for action consistent with the JMR.  The case has been returned to the Board following the Court Order.

FINDINGS OF FACT

1.  The Veteran was diagnosed with cervical spine astrocytoma-ependymoma in July 1995. 

2.  The Veteran served as a single channel radio operator and did not participate in a "radiation-risk activity" as defined by regulation for purposes of presumptive service connection for diseases specific to radiation-exposed veterans. 

3.  There is no credible evidence of a continuity of symptomatology since service.  The Veteran's left shoulder pain in service stopped after he no longer lifted weights.  

4.  The preponderance of the evidence is against a finding that post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome was incurred during service or is related to events in service, to include exposure to ionizing radiation; and there is no persuasive evidence that such manifested to a compensable degree within one year following discharge from service. 


CONCLUSION OF LAW

The criteria to establish service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome are not met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the record, to include the Veteran's electronic file located through the Virtual VA system.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   In May 2001 and December 2005 letters, VA satisfied these criteria.  

The Court-adopted Joint Motion did not identify any defect in the Board's prior decision regarding the notification provisions of the VCAA.  Nor did the parties or the Court itself identify and deficiencies with respect to VCAA notice compliance on the part of VA.  The Board is aware of the Court's often stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].  In this case, neither party raised any concerns about the VCAA.  Given the Court's injunction against piecemeal litigation, the Board is confident that the notification portions of the VCAA are not an issue in this case.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records are in the file.  In addition, the RO has obtained identified VA outpatient treatment records and Social Security disability records.  The Veteran has submitted private treatment records.  During the June 2005 hearing, the Veteran identified additional potentially relevant records from physicians in Ocala who originally diagnosed the cervical spine tumor.  The Veteran, however, did not provide any address information in a release he provided VA.  Therefore, VA could not assist him in obtaining the records.  He was advised of this fact in the April 2008 supplemental statement of the case.  Thus, in the absence of the Veteran's cooperation, no further assistance is owed in attempting to obtain these records.  Based on the RO's efforts, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Here, the Veteran underwent a VA examination in September 1995, in conjunction with a then-pending claim for non-service connected pension benefits.  This examination included findings documenting the Veteran's current disability and is considered adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination did not contain an opinion as to the likely etiology of the cervical spine cancer. 

However, in October and December 2009, the Veteran's claims file was reviewed by an independent medical expert in hematology and oncology pursuant to the Board's authority under 38 C.F.R. § 20.901(d).  The expert provided an opinion as to the issue on appeal.  That opinion is also considered adequate as it provided a rationale and reflected reviewed the pertinent medical records and literature.  Id.  

JMR

The parties to the JMR determined that the Board failed to provide adequate reasons and bases on whether the absence of evidence of cervical spine cancer in the Veteran's service treatment records may be mere silence.  The parties also determined that the Board did not provide adequate reasons and bases in finding that no further assistance in the form of a medical opinion from the Armed Forces Institute of Pathology was necessary.   

(1) Absence of Evidence of Cervical Spine Cancer in the STRs

In finding that the Board provided inadequate reasons and bases for its denial of the Veteran's claim in the now vacated decision, the JMR specifically cites the paragraph noting that the Veteran's service treatment records were silent for any findings of cervical spine cancer.  Citing several Court cases, the JMR noted that the absence of evidence does not necessarily constitute negative evidence and may merely be silence. 
However, in evaluating the Veteran's claim of service connection on a direct basis, the Board must consider whether service connection is warranted under 38 C.F.R. § 3.303.  Significantly, under 38 C.F.R. § 3.303(a), it is noted that service connection may be accomplished by affirmatively showing inception or aggravation during service.  The fact that there are no findings of cervical spine cancer shown in service is pertinent to the Board's analysis for direct service connection under said regulatory provision - i.e., it shows that the claimed disorder was not affirmatively shown to have been present during service.    

Moreover, the Federal Circuit has specifically stated that the Board is not restricted in its ability to take the absence of medical documentation of a disorder into account when weighing the probative value of evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  In this case, the fact that the STRs are devoid of any finding of cervical spine cancer is probative evidence considered by the Board in its evaluation of the Veteran's appeal, along with the other evidence of record.  It is not the sole reason why the Board has determined that service connection is not warranted on a direct basis.  The complete reasons and bases for denial of service connection on a direct basis are explained below.    

(2)  Request for medical opinion from the Armed Forces Institute of Pathology

The Board will next address the Veteran's request that the Board send tissue samples to the Armed Forces Institute of Pathology (AFIP).

Under 38 C.F.R. § 20.901(b), the Board may refer pathological material to the AFIP and request a medical opinion based on that material.  Importantly, however, use of such authority is completely discretionary.  Although the Veteran's attorney argues in the Appellant's Brief that VA's duty to assist required the referral of pathologic material to the AFIP for an opinion based on that material and failure to do so violated VA's statutory duty to assist, that is not accurate.  The statutory provisions governing the duty to assist are completely different from those governing the Board's authority to obtain opinions from AFIP.  

VA's duty to assist is governed by 38 U.S.C.A. § 5103A, which requires VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for VA benefits.  On the other hand, opinions from AFIP are governed by 38 U.S.C.A. § 7109.  That section gives the Board separate and independent authority to obtain such opinions when, in the judgment of the Board, it is warranted by the medical complexity or controversy involved in an appeal.  The language of the statute clearly conveys the discretionary authority of the Board in soliciting such opinions.  The Veteran's attorney, on page 16 of his Brief, even acknowledges that "[t]he provisions of 38 C.F.R. § 20.901(b) are unique as well as exclusive to the Board."   

As explained above, VA has satisfied its statutory duty to assist with respect to securing a medical opinion in the current claim/appeal.  Under the duty to assist, VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of 38 C.F.R. § 3.159(c)(4), which requires that the evidence of record indicate that the claimed disability or symptoms may be associated with the established event, establishes a low threshold for providing an examination.  McLendon, 20 Vet. App. at 83. 

In this case, the record contains ample medical evidence that the Veteran is currently diagnosed with his claimed disability.  See, e.g., examination report dated in September 1995.  After concluding that the case clearly involves a complex medical issue, the Board exercised its discretionary authority under 38 C.F.R. 
§ 20.901(d) in obtaining an independent medical opinion secured from a medical expert in hematology and oncology in October and December of 2009.  The Board notes that the expert medical opinion is clear, well-reasoned, and adequate for the purposes of this adjudication.  

In requesting that an additional opinion be obtained from AFIP, the Veteran's attorney has merely asked that the Board do so.  He has provided no good cause.  Under 38 C.F.R. § 20.902, there must be a showing of good cause warranting such an opinion be obtained, such as a complex or controversial medical or legal issue.  In light of the clear independent medical opinion provided by an appropriate specialist, there must be some showing as to why further inquiry is warranted in this case.    

In this regard, we note that the Veteran's attorney has argued that he is not required to show good cause and that the Board's reliance on 38 C.F.R. § 20.902 is misplaced.  He has contended that the Board incorrectly tied its exercise of discretion to obtain an independent medical opinion under the provisions of 38 C.F.R. § 20.901(d) to a determination concerning a referral under 38 C.F.R. § 20.901(b).  The attorney has further made the accusation that "the Board simply made that requirement up, in order to deny [his] request."   See Appellant's Brief.   

However, the attorney has either completely misunderstood or blatantly disregarded the plain language of 38 C.F.R. § 20.902.  Indeed, said regulatory provision is unequivocal in stating that a request to obtain an opinion under Rule 901 must be in writing and will be granted upon a showing of good cause, such as identification of a complex or controversial medical or legal issue involved in an appeal warranting such an opinion.  It is clear that requirement that the Veteran show good cause applies to any request for any opinion that falls under 38 C.F.R. § 20.901, not just certain subparts of the rule as has been asserted by the attorney.  The Board requires the Veteran to articulate a reason why further inquiry is warranted so that we may determine whether we should exercise our discretionary authority under 38 C.F.R. § 20.901 in securing an opinion.       

While the attorney has stated that he has provided good cause to obtain a medical opinion from AFIP (despite his insistence that he was not required to do so) regarding the duration of the tumor and its relationship to service, the Board does not agree.  To the extent that the attorney has referenced lay evidence indicating that the Veteran's claimed disability may be related to his period of active military service (i.e., a continuity of symptomatology since service), the Board does not find such evidence to be credible, as explained below.  The evidence convincingly shows that the Veteran's in-service shoulder pain was related to lifting weights as he admitted that it stopped when he no longer engaged in the activity.  See August 1991 report of medical history.   See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate).  The Board is not otherwise able to identify any good cause to obtain further opinion from AFIP from review of the record.  The attorney simply making an unsubstantiated assertion that an opinion is needed on the duration of the tumor does not constitute good cause.  He is not a medical professional, and there is no persuasive evidence suggesting such an opinion is needed.

On a final note, the Board finds that we are neither obligated nor required to obtain further medical opinion pursuant to the duty to assist under the VCAA.  There is also no good cause shown as to why the Board should exercise its discretionary authority, which is different from VA's duty to assist, in obtaining further medical opinion from AFIP regarding the matter on appeal.  The Veteran's attorney has not presented any convincing argument and the record does not otherwise demonstrate how obtaining further medical opinion from AFIP would be warranted in this case.  We find that there is sufficient evidence to adjudicate the claim of record.  The attorney's request for purely speculative development regarding the duration of the tumor amounts to nothing more than a fishing expedition, which is not contemplated under the duty to assist and certainly does not establish good cause under 38 C.F.R. § 20.902.  

Therefore, in light of the foregoing, the request to send pathologic material to AFIP is denied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra. 

II.  Background and Analysis

The Veteran contends that he was exposed to ionizing radiation in service while performing satellite computer terminal monitoring work.  Specifically, he alleges that he sat in a confined workspace on 12-hour shifts, four days or nights a week, in close proximity to a keyboard, encryption device, modem, and computer terminal.  He states that the satellite transmission unit equipment had warning stickers advising that radiation was emitted during use.  He states that the unit would send and receive encrypted messages via satellite and print them using thermal imaging paper.  He states that the equipment required a cooling fan and it put out a lot of heat.  He also alleges exposure to microwave radiation during field exercises on the roof where the satellite mobile transmission antennas were located.  He attributes the long-term exposure to the development of a cervical spine tumor. 

The Veteran's service personnel and service medical records are associated with his claims file.  The service personnel records reflect that his primary MOS was a Single Channel Radio Operator.  He served overseas in Germany from June 1987 to July 1990. 

Service treatment records show that the Veteran completed a report of medical history dated in November 1990, approximately two months after separating from service.  At that time, the Veteran checked "Yes" when asked if he then had or had ever had painful or "trick" shoulder or elbow.  On the portion of the report designated for the physician's elaboration of all pertinent data, it was noted that the Veteran had complained of having shoulder pain for the past eight months.  He reported no trauma but reported a history of weightlifting.  He also reported a history of headaches that occurred during night shifts or when exposed to diesel fuel.  A history of dizziness was noted as being orthostatic. 

When examined for enlistment into the Army Reserves in August 1991, the Veteran completed a report of medical history and again checked "Yes" when asked if he then had or had ever had painful or "trick" shoulder or elbow.  However, in the portion of the report designated for the physician's summary and elaboration of all pertinent data, it was noted that the Veteran reportedly had left shoulder pain in 1989 after lifting weights in the service and he had stopped lifting weights.  The Veteran denied having any problems since.  Also, the Veteran checked "No" when asked if he then had or had ever had frequent or severe headache, as well as when asked if he then had or had ever had dizziness or fainting spells.       

In July 1995, the Veteran was seen for medical treatment with complaints of neck pain of a two-month duration.  He attributed the pain to an injury while removing a kitchen countertop.  He underwent an MRI of the cervical spine.  Findings revealed an intramedullary cystic lesion.  There were two focal nodules within the lesion that raised the possibility of a neoplastic process.  On August 2, 1995, he underwent a surgical resection of the tumor.  The tumor was characterized as a mixed type, with features of astrocytoma and ependymoma. 

The Veteran underwent a VA examination in September 1995.  At that time, a social history indicated that the Veteran had been out of the service for about three years when he started to have difficulty.  The examiner noted that following the surgical resection the Veteran had severe partial impairment, was wheelchair bound, and had weakness and spasticity.  The pertinent diagnosis was Brown-Sequard's syndrome, and status post resection and radiation therapy of cervical mixed astrocytoma-ependymoma. 

An August 1998 examination by R. W. S., M.D. noted that the Veteran began having problems in 1995 with pain in his neck and some numbness and tingling in his left arm and hand. 

The Veteran underwent a physical examination with J. C. W., M.D., in August 1999.  Therein, the examiner noted the Veteran's contention that exposure to radiation in the military caused the astrocytoma.  The examiner noted, however, that the Veteran did not present any evidence to indicate that he was exposed to radiation in the work place.  The examiner also noted that the Veteran did not present any evidence of other coworkers who had similar maladies.  In addition, he stated that there were no reports of any hair loss during service or other stigmata that would be indicative of excessive radiation exposure.  The examiner noted the Veteran's history of shoulder pain in service.  Following a physical examination, the examiner stated: 

Based on the patient's history he was noted to suffer signs and symptoms which would be directly related to the cervical tumor prior to his discharge from the military.  Unfortunately, without documentation such as that noted in the history it would be difficult for me to make an equivocal statement that the patients tumor in the cervical region was directly related to radiation exposure.

In April 2000, the RO contacted the National Personnel Records Center and requested a DD 1141, or other record of exposure to radiation.  A response indicated that the document or information was not a matter of record. 

In a May 2001 examination report from M. I. S., M.D., the physician indicated that the Veteran used to work with satellite communication terminals in Germany with exposure to ionizing radiation.  He stated that it was "very possible that the tumor and the current problem are related to the exposure during the service time to the radiation and of course the awkward positions and manipulation of the cervical spine in general." 

In June 2001, the RO contacted the Army Radiation Standards and Dosimetry Lab and requested information concerning any possible occupational exposure to ionizing radiation.  A response indicated that there was no record of the Veteran's exposure to ionizing radiation. 

An August 2001 opinion from J. P., M.D. stated that the Veteran worked with radio transmitting equipment while in the military.  The examiner noted that the data suggesting a link between cancer and exposure to radio and microwaves was "controversial."  He described a study from the Journal of Occupational and Environmental Health which stated that "the findings suggest that young persons exposed to high levels of RF/MV (radio frequency / microwave) for long periods in settings where preventive measures were lax were at increased risk for cancer."  He went on the state that he "did not know the exact exposure or even the exact type of exposure from his military experience, so [he] can not give a more precise statement, than there is a potential connection between that exposure and his cancer." 

Social Security Administration disability determination records indicate that the Veteran is disabled due to status post cervical cord tumor.  The disability began, for Social Security purposes, on July 20, 1995. 

In a May 2008 statement, the Veteran's wife indicated that his reports of shoulder pain during service were real and were not due to weightlifting.  She stated her belief that the Veteran's cancer was due to occupational exposure to ionizing radiation. 

As noted, in June 2009, the Board referred this matter for an independent medical examination opinion. 

In a September 2009 opinion letter, the examiner, a medical director at the Hematology Oncology Clinic at the Virginia Commonwealth Medical Center cited to research which indicated a case study involving 5 radar workers who developed brain cancer after a short latency period.  He stated that the cancer associated with radiation exposure in radar workers was leukemia.  He stated that there was not consistent data available in the epidemiologic literature to conclusively support that microwave/radar exposure is directly responsible for the development of malignant brain tumors. 

The Board returned the opinion to the examiner after determining that it was insufficient.  It requested that the examiner provide an opinion as to the likelihood that the Veteran's cervical astrocytoma-ependymoma was the result of microwave/radio frequency exposure during service. 

In a December 2009 supplemental opinion, the independent medical examiner stated that: 

Cervical astrocytoma-ependymoma [sic] arises predominantly in the cerebellum or brainstem but also in the cerebral hemispheres and spinal cord when oncogenes become activated and tumor suppressor genes become deleted.  The etiology of these changes is unknown.  The etiology or cause for this Veteran's astrocytoma-ependymomo is therefore unknown. 

The examiner noted that the medical literature did not include conclusive data on the relationship between brain tumor or cancer and microwave radiation exposure.  After discussing the reported data, the examiner concluded that it was "unlikely that the Veteran's brain tumor was caused by exposure to microwave radiation." 

The laws pertinent to the claims for service connection are as follows: 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for certain chronic diseases, including malignant tumors or tumors of the spinal cord, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309. 

In addition, service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000). First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  "Cancer of the brain" is among the diseases specific to radiation-exposed veterans.  38 C.F.R. § 3.309(d)(2) (xviii).  Second, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease." See 38 C.F.R. § 3.311(b)(2), (4).  The Board notes that "any other cancer" is one of the diseases listed as a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2) (xxiv). 

The Board will review each method, addressing the issue of direct service connection last. 

First, the evidence shows that the Veteran was not diagnosed with the cervical spine cancer until over 4 and half years following discharge from active duty.  While there are some vague reports to a history of shoulder problems during and following discharge from service, there is no probative evidence that he had a chronic disease manifest to a degree of 10 percent within the first post-service year.  Hence, the provisions concerning presumptive service connection for certain chronic diseases is not for application. 38 C.F.R. § 3.307(a)(3). 

Second, while the Veteran arguably had a disease specific to radiation-exposed veterans (brain cancer); the weight of the competent and probative evidence does not show that he was a "radiation-exposed veteran." 

The term "radiation-exposed veteran" has a very specific definition under law and means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain presence on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; or certain service before January 1, 1974, on Amchitka Island, Alaska.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 Fed. Reg. 3,612 -16 (Jan. 25, 2002). 

Here, the Veteran did not participate in a "radiation risk activity" as that term is defined and thus is not a "radiation-exposed Veteran."  Hence, the presumptive provisions of 38 C.F.R. § 3.309 are not for application. 

Third, the Board has considered whether service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue, here cervical spine cancer, is a "radiogenic disease."  38 C.F.R. § 3.303(d) permits for the granting of service connection for a disease diagnosed after discharge, when the evidence establishes that the disease was incurred during service. 

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  See Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation provides that: 

In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided . . . are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  

38 C.F.R. § 3.311(a)(1). 

This regulation establishes a series of chronological obligations upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4).  This disease must manifest within a certain time period after exposure.  38 C.F.R. 
§ 3.311(b)(5).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. 
§ 3.311(a)(1). 

Here, the Veteran suffered from a cervical spine cancer which is characterized as "any other cancer" under 38 C.F.R. § 3.311(b)(2) (xxiv).  As the claimant established a diagnosis, VA was required to obtain a dose assessment.  Here, VA requested any information pertaining to the Veteran's exposure to ionizing radiation, to include obtaining a DA 1141 and any dose estimate.  There was no record of any exposure.  Hence, no dose estimate was prepared. 

Accordingly, in the absence of evidence of a dose assessment, the presumptive provisions of 38 C.F.R. § 3.311 are not for application. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (1994). 

Here, the Board has considered whether direct service connection is warranted, but finds, however, that the preponderance of the evidence is against the claim.  

The Board first notes that the service treatment records are silent for any findings of cervical spine cancer.  While the Veteran did report having experienced shoulder pain for 8 months, headaches, and dizziness in November 1990, he attributed such symptomatology to weight-lifting, working night shifts and being exposed to diesel fuel, and being orthostatic, respectively.  Significantly, less than a year later, the Veteran denied having any continued symptomatology.  Indeed, on the August 1991 report of medical history, he denied having frequent headaches or dizziness and explained that he had experienced shoulder pain in the past (i.e., in 1989) associated with weight lifting but had experienced no further problems after having stopped his weight lifting.  Thus, there is no continuity of symptomatology since service shown.    

Further, the fact that the Veteran's claimed cervical spine cancer was not diagnosed until many years after service (i.e., in 1995) is not in dispute.  Thus, we must now evaluate whether the Veteran's claimed disorder diagnosed after service was related to his period of active service.  In doing so, the Board is precluded from using medical judgment in evaluating the claim and has reviewed the competent medical opinion evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Court has found that guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  An opinion that contains only data and conclusions is afforded no weight.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Although being fully and accurately informed of the relevant medical history is necessary, the most probative value of a medical opinion comes from its reasoning. Id.   

First, regarding J. C.W.'s August 1999 opinion, the physician's opinion is equivocal and admittedly is based on incomplete data.  The examiner notes that he is unaware of the Veteran's level of exposure to radiation.  He also admits that without such data he cannot make a more precise statement.  The Court has held that medical opinions which are speculative, general or inconclusive in nature, cannot support a claim.  Id.  The Board thus places little weight of probative value on that statement. 

Similarly, M. I. S., M.D., in his May 2001 examination report is also equivocal stating that the relationship is "very possible."  It is unclear what the examiner means by this expression and the Board is left to conclude that the opinion is too speculative in nature.  Id.  See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998). 

In addition, the August 2001 opinion from J. P., M.D. is also not probative.  While this examiner reviews the literature for guidance, he notes that the relationship between radio and microwaves and the subsequent development of cancer is controversial.  Other than generally providing information concerning the relationship, he is unable to provide a specific opinion concerning the Veteran's possible occupational exposure. 

The Board has considered the statement from the Veteran and the Veteran's wife.  While the Veteran's statements concerning cancer symptoms have been considered, the Board finds that due to the highly complex nature of the disability in question, they are not competent to offer an opinion as to the etiology of the cervical spine cancer.  Indeed, opinions as to medical causation are generally outside of the competency of a lay person, and the Veteran's and his spouse's contended causal relationship between cervical spine cancer residuals and service cannot be given significant probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, while their assertions of a continuity of symptomatology since service are competent, they are not deemed to be credible evidence.  As explained above, the Veteran specifically denied having any continued pain with his left shoulder in August 1991 after reportedly having stopped lifting weights.  (He also denied having headaches or dizziness at that time.)  This contradicts his hearing testimony before the undersigned wherein he indicated that he informed the Army Reserves about his continued shoulder pain when he re-enlisted.  See hearing transcript, page 5.  This also fails to support the statement from the Veteran's wife that his pain was not due to weight lifting.  Indeed, the Veteran himself admitted that his shoulder pain in service resolved after he stopped lifting weights.  Also, when initially seeking treatment related to his cervical spine from 1995 until 1998, the Veteran consistently reported that his pain began approximately three years (or more) after service.  The Board finds the Veteran's statement contemporaneous to enlistment in the Army Reserves together with the aforementioned statements made by the Veteran to his medical providers when initially seeking treatment for symptomatology ultimately attributed to his claimed disability to be far more credible and of greater probative value than the statements alleging a continuity of symptomatology since service that were made in connection with his current claim/appeal.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Additionally, the Board has reviewed the scientific journal articles submitted.  These articles for the most part address the relationship between exposure to radar waves.  They tend not to address astrocytoma and ependymoma.  While these articles are instructive, the Board finds that they are afforded far less probative weight than the opinions from medical examiners who have had the opportunity to review the Veteran's claims file and consider his specific circumstances. 

In this respect, the Board finds most probative the opinion from the independent medical examiner.  First, this examiner has expertise in oncology and hematology. In addition to being the medical director of a hematology and oncology clinic, the examiner is also a professor of medicine.  In providing an opinion that the Veteran's cervical spine cancer was unlikely related to exposure to microwave radiation in service, the examiner conducted a review of the Veteran's claims file and reviewed the appropriate medical literature.  Following such review, the independent medical examiner provided an opinion that is reasoned and appears to apply the medical principles and methods reliably to the facts of the case. 

Accordingly, the Board finds that the supplied opinions in support of the Veteran's claim do not place the evidence in a state of equipoise and are afforded significantly less probative weight than the opinion of the independent medical examiner. 

The Board is sympathetic to the Veteran's claim and recognizes the sincerity of his belief that the residuals of cervical astrocytoma-ependymoma are due to in-service radiation exposure.  As noted, however, for complex medical matters such as this one, the Veteran is not competent to provide a medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board has reviewed the record in detail and finds that a preponderance of the evidence is against the claim for service connection and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  There is no basis under the applicable laws and regulations for awarding the benefit sought. 
 

ORDER

Service connection for post-operative residuals of cervical spine astrocytoma-ependymoma with Brown-Sequard's syndrome is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


